           Case 4:20-cv-01997-ACA Document 34 Filed 08/16/21 Page 1 of 6                             FILED
                                                                                            2021 Aug-16 AM 11:26
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION


ROCCO J. LEO, as Trustee of the                 }
Bankruptcy Estate of Christy                    }
Grigsby and Anthony Grigsby, et al.,            }
                                                }
       Plaintiffs,                              }
                                                }
v.                                              }    Case No.: 4:20-cv-01997-ACA
                                                }
KOCH FOODS, LLC, et al.,                        }
                                                }
       Defendants.                              }



                     MEMORANDUM OPINION AND ORDER

       Before the court is Defendants Koch Foods, LLC, Koch Farms of Gadsden,

LLC, Koch Foods, Inc. (the “Koch Defendants”), JCG Farms of Georgia, LLC,

and JCG Farms of Alabama, LLC’s (together “Defendants”), motion to dismiss or

for a more definite statement. (Doc. 22). 1 Plaintiffs Grigsby Farm, Anthony

Grigsby, Christy Grigsby, and Rocco J. Leo, as trustee of the bankruptcy estate of

Christy Grigsby and Anthony Grigsby (together “the Grigsbys”), allege that

Defendants violated the Packers and Stockyards Act of 1921, breached their

contracts with the Grigsbys, and committed various state-law torts. (Doc. 18).

       1
          Defendants initially mislabeled their motion, then filed the present motion—which is
identical in substance to the first—with a corrected title. (See Doc. 20). Accordingly, the court
DIRECTS the Clerk to term Doc. 20 as moot.
         Case 4:20-cv-01997-ACA Document 34 Filed 08/16/21 Page 2 of 6




Defendants argue that the second-amended complaint is an impermissible shotgun

pleading and ask that the court dismiss the claims against them with prejudice.

(Doc. 22 at 2).

        Although it is not a model of clarity, the second-amended complaint

adequately gives Defendants notice of the claims against them and the facts

supporting those claims. Accordingly, the court DENIES Defendants’ motion.

(Doc. 22).

   I.      BACKGROUND

        The operative complaint is the Grigsbys’ third. The Grigsbys filed their first

complaint in December 2020.         (Doc. 1).   The court ordered them to file an

amended complaint to correct an error in the parties named in the first complaint

(doc. 4), they did so (doc. 6), and Defendants filed a motion to dismiss the

amended complaint or for a more definite statement (doc. 13). In part, Defendants

argued that the amended complaint was an impermissible shotgun pleading. (Doc.

14 at 2). The court agreed and ordered the Grigsbys to file a second amended

complaint. (Doc. 15). The Grigsbys then filed the operative complaint. (Doc. 18).

        Now, Defendants have again filed a motion to dismiss or for a more definite

statement, for many of the same reasons as in their first motion. (Doc. 22). The

motion is fully briefed and ripe for review.




                                           2
          Case 4:20-cv-01997-ACA Document 34 Filed 08/16/21 Page 3 of 6




   II.      DISCUSSION

         “A party may move for a more definite statement of a pleading to which a

responsive pleading is allowed but which is so vague or ambiguous that the party

cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). Further, the court

has the “inherent authority to control its docket and ensure the prompt resolution of

lawsuits,” including the authority to dismiss cases that violate Rule 8(a)(2) or Rule

10(b). Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th

Cir. 2015) (detailing the four common types of shotgun pleading and holding that

they violate Rules 8(a)(2) and Rule 10(b)).

         Defendants have two concerns with the second amended complaint: first,

that the complaint adopts all its factual allegations into each of its counts (doc. 23

at 6); second, that the complaint brings several claims against all defendants

without differentiating between which defendants are responsible for which claims

(id. at 9). Both of these concerns are unfounded.

         In the Grigsbys’ first amended complaint, “each count adopt[ed] the

allegations of all preceding counts, causing each successive count to carry all that

came before and the last count to be a combination of the entire complaint.”

Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1321 (11th Cir.

2015); (See Doc. 5 at 32–34 ¶¶ 113, 140, 143, 147). But the second-amended

complaint corrects that error. Like the complaint in Weiland, which the court held


                                          3
           Case 4:20-cv-01997-ACA Document 34 Filed 08/16/21 Page 4 of 6




was not a shotgun pleading, the second-amended complaint “looks, at first glance,

like the most common type of shotgun pleading. But it is not.” Weiland, 792 F.3d

at 1324.

      Here, the “allegations of each count are not rolled into every successive

count down the line.” Id. The second amended complaint avoids the problem

identified in Weiland by only incorporating factual allegations, not preceding

counts. (See, e.g., Doc. 18 at 32 ¶ 116). Further, like in Weiland, “this is not a

situation where a failure to more precisely parcel out and identify the facts relevant

to each claim materially increased the burden of understanding the factual

allegations underlying each count.” Id. The lengthy fact section of the complaint

is broken up into subsections, including one that outlines the Koch Defendants

breaches (doc. 18 at 24) and one that details the Koch Defendants anti-competitive

conduct (id. at 27). In short, the second-amended complaint is not the first type of

shotgun pleading.

      Defendants’ second argument for why the second amended complaint is a

shotgun pleading also fails. Defendants argue that the complaint here is a shotgun

pleading because it “fails to differentiate between the actions of the various

Defendants” even though “Plaintiffs know Grigsby Farm contracted with only one

Defendant.” (Doc. 23 at 9). The fourth type of shotgun pleading described in

Weiland is the “relatively rare sin of asserting multiple claims against multiple


                                          4
          Case 4:20-cv-01997-ACA Document 34 Filed 08/16/21 Page 5 of 6




defendants without specifying which of the defendants are responsible for which

acts or omissions, or which of the defendants the claim is brought against.” 792

F.3d at 1323.

         Like Defendants’ first argument, the second-amended complaint initially

appears to fall into this category. As Defendants point out, the second-amended

complaint “continues to assert all claims against all six Defendants.” (Doc. 30 at

8). But the “unifying characteristic of all types of shotgun pleadings is that they

fail to one degree or another, and in one way or another, to give the defendants

adequate notice of the claims against them and the grounds upon which each claim

rests.” Weiland, 792 F.3d at 1323. Here, the Grigsbys explicitly argue that they

“assert their claims against all Defendants.” (Doc. 29 at 14). They state that

because of the “intertwined business relationship and intertwined facts in this case”

they have a “good faith basis for alleging their claims against all Defendants.”

(Id.).

         The second-amended complaint “can be fairly read to aver that all

defendants are responsible for the alleged conduct.” Kyle K. v. Champman, 208

F.3d 940, 944 (11th Cir. 2000).      Defendants know which claims are brought

against them and can discern without too much difficulty the factual basis for those

claims. Whether the complaint states a claim against each defendant for each

claim is not the question before the court; the only question here is whether the


                                         5
        Case 4:20-cv-01997-ACA Document 34 Filed 08/16/21 Page 6 of 6




second-amended complaint complies with the federal rules. The court finds that it

does. Accordingly, the court DENIES Defendants’ motion.

      DONE and ORDERED this August 16, 2021.



                                  _________________________________
                                  ANNEMARIE CARNEY AXON
                                  UNITED STATES DISTRICT JUDGE




                                       6
